Exhibit 10.7

EXECUTION VERSION

NOVATION AND ASSUMPTION AGREEMENT

by and among

THE BABCOCK & WILCOX COMPANY,

a Delaware corporation,

and

BABCOCK & WILCOX ENTERPRISES, INC.,

a Delaware corporation,

and

DAMPKRAFT INSURANCE COMPANY, a South Carolina corporation

and

CREOLE INSURANCE COMPANY, a South Carolina corporation,

RECITALS

THIS NOVATION AND ASSUMPTION AGREEMENT (the “Agreement”), is entered into and
effective as of June 19, 2015 (the “Effective Date”) by and among THE BABCOCK &
WILCOX COMPANY, a Delaware corporation (“RemainCo”), BABCOCK & WILCOX
ENTERPRISES, INC., a Delaware corporation (“SpinCo”), CREOLE INSURANCE COMPANY,
a South Carolina corporation (“Creole”), and DAMPKRAFT INSURANCE COMPANY, LTD.,
a South Carolina corporation (“Dampkraft”) and, solely with respect to Sections
2(a)(ii) and 2(c)(ii), respectively, the other RemainCo Entities signatory
hereto and the other SpinCo Entities signatory hereto.

WHEREAS, Creole has issued the Existing Policies to one or more RemainCo
Entities and one or more SpinCo Entities;

WHEREAS, pursuant to the Existing Policies, Creole is obligated, among other
things, to pay or reimburse RemainCo Entities and/or SpinCo Entities for certain
obligations;

WHEREAS, SpinCo, prior to the Separation, is a wholly owned Subsidiary of
RemainCo;

WHEREAS, RemainCo intends to spin-off SpinCo from RemainCo through a dividend of
common stock of SpinCo to the shareholders of RemainCo (the “Separation”);

WHEREAS, in connection with the Separation, Creole desires to transfer and
Dampkraft desires to assume any Transferable Creole Policies insofar as such
policies relate to SpinCo Entities;



--------------------------------------------------------------------------------

WHEREAS, RemainCo and SpinCo are parties, together with ACE American Insurance
Company and certain of its affiliates (collectively, “ACE”) to a certain
Assumption and Loss Allocation Agreement (the “ALAA”) that, among other things,
assists in effecting the Separation by identifying certain RemainCo Obligations
and certain SpinCo Obligations and allocating liability and responsibility
therefor;

WHEREAS, certain of the liabilities of RemainCo and/or SpinCo and their
respective Affiliates that are insured by the Existing Policies under this
Agreement are RemainCo Obligations and/or SpinCo Obligations under the ALAA, and
the parties desire that the allocation of liability in this Agreement conform to
that in the ALAA insofar as such overlap may exist; and

WHEREAS, each of RemainCo and SpinCo, each for itself and for its respective
Subsidiaries, is willing to consent to the transfer, assumption, and novation of
the matters set forth herein, subject to the terms and conditions of this
Agreement.

NOW, THEREFORE, in consideration of the mutual promises set out herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1. Definitions. The following terms used herein, including in the recitals and
Exhibits hereto, shall have the following meanings:

“ACE” has the meaning set forth in the recitals to this Agreement.

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the specified Person. For this
purpose “control” of a Person means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
Person, whether through ownership of voting securities, by contract or
otherwise.

“Agreement” has the meaning set forth in the recitals to this Agreement.

“ALAA” has the meaning set forth in the recitals to this Agreement.

“Assumption Time” means the time at which the Separation is effective on the
Effective Date.

“Dampkraft Assumption and Novation” has the meaning set forth in
Section 2(a)(i).

“Effective Date” has the meaning set forth in the recitals to this Agreement.

“Existing Policies” means the Transferable Creole Policies and the Wholly
Retained Creole Policies.

“Insured,” as a noun in reference to one or more insurance policies, means any
Person who is insured by such policy or policies, regardless of whether such
Person is designated an “Insured” or a “Named Insured” in such policy or is
otherwise expressly identified therein.

 

- 2 -



--------------------------------------------------------------------------------

“Insured SpinCo Obligation” means an obligation of Creole or Dampkraft under the
Existing Policies that arises from an obligation, (a) to any insurance company
that is an Obligation of a SpinCo Entity or (b) to ACE or its Affiliates that is
a SpinCo Obligation under the ALAA.

“Insured RemainCo Obligation” means an obligation of Creole under the Existing
Policies that arises from an obligation, (a) to any insurance company that is an
Obligation of a RemainCo Entity or (b) to ACE or its Affiliates that is an
RemainCo Obligation under the ALAA.

“Insurer,” as a noun in reference to one or more insurance policies, means the
Person identified in such policy or policies as the insurer.

“Loss Portfolio” means (a) all of the accumulated reserves (actual and incurred
but not reported) which Creole holds in respect of its liabilities (actual and
contingent) under the Transferable Creole Policy, (b) the unearned premium
reserve with respect to each Transferable Creole Policy, (c) the other
liabilities (comprising accounts payable, accrued expenses and loss payables)
and (d) an amount as agreed upon between Creole and Dampkraft with respect to a
loss deterioration reserve under the Transferable Creole Policy.

“Master Separation Agreement” means a Master Separation Agreement to be entered
into between RemainCo and SpinCo in connection with the Separation.

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization and its bylaws,
(b) with respect to any limited partnership, its certificate of limited
partnership and its partnership agreement, (c) with respect to any general
partnership, its partnership agreement, and (d) with respect to any limited
liability company, its certificate or articles of formation or organization and
its operating agreement or other organizational documents.

“Parties” means RemainCo, SpinCo, Dampkraft and Creole collectively (and each
individually is a “Party”).

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, a
union, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

“RemainCo” has the meaning set forth in the recitals to this Agreement.

“RemainCo Entity” means RemainCo and each of the entities listed on Exhibit II
attached hereto and made a part hereof. It is acknowledged and understood that,
from and after the effectiveness of the Separation, the RemainCo Entities will
not be Subsidiaries or Affiliates of SpinCo or any of the other SpinCo Entities.

“RemainCo Obligations” shall have the meaning ascribed to such term in the ALAA
and shall be interpreted under this Agreement to conform to interpretations
under the ALAA.

“Separation” has the meaning set forth in the recitals to this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

“SpinCo” has the meaning set forth in the recitals to this Agreement.

“SpinCo Entity” means SpinCo and each of the entities listed on Exhibit I
attached hereto and made a part hereof. It is acknowledged and understood that,
from and after the effectiveness of the Separation, the SpinCo Entities will not
be Subsidiaries or Affiliates of RemainCo or any of the other RemainCo Entities.

“SpinCo Obligations” shall have the meaning ascribed to such term in the ALAA
and shall be interpreted under this Agreement to conform to interpretations
under the ALAA.

“Subsidiary” means, with respect to any specified Person, any corporation,
partnership, limited liability company, joint venture or other organization,
whether incorporated or unincorporated, of which at least a majority of the
securities or interests having by the terms thereof ordinary voting power to
elect at least a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such specified Person or by any one or more of
its Subsidiaries, or by such specified Person and one or more of its
Subsidiaries.

“Transferable Creole Policy” means each insurance policy issued prior to the
date hereof by Creole on which an SpinCo Entity is named or otherwise identified
as an insured (including without limitation by being within a generic
description such as “Affiliates” or “Subsidiaries”).

“Transferred Dampkraft Policy” means, as to any Transferable Creole Policy after
the Assumption Time and giving effect to this Agreement, the aggregate of all
rights, duties, and obligations of Dampkraft with respect to the SpinCo Entities
that were, prior to the Assumption Time, Insureds of Creole under such
Transferable Creole Policy

“Wholly Retained Creole Policy” means an insurance policy issued by Creole to
one or more RemainCo Entities (and possibly others) that is not a Transferable
Creole Policy.

2. Assumption.

(a) Dampkraft Assumption and Novation. Notwithstanding anything in any
Transferable Creole Policy to the contrary, and effective as of the Assumption
Time, Creole hereby transfers and assigns, and Dampkraft hereby assumes by
novation, (x) so much of each Transferable Creole Policy as relates to SpinCo or
any SpinCo Entity as an Insured thereunder; and (y) any and all rights and
obligations of Creole under any of the Existing Policies that arise from Insured
SpinCo Obligations. In connection with and implementation of such transfer,
assignment, and novation:

(i) Dampkraft hereby agrees to observe, pay, perform, satisfy, fulfill and
discharge any and all now existing and hereafter arising duties, terms,
provisions, covenants, obligations and liabilities of Creole under the
Transferable Creole Policies and with respect to the Insured SpinCo Obligations,
both insofar as transferred above (the “Dampkraft Assumption and Novation”); and

(ii) Each SpinCo Entity that is a signatory hereto hereby consents to, and
agrees to give full force and effect to, the Dampkraft Assumption and Novation.
From and

 

- 4 -



--------------------------------------------------------------------------------

after the Assumption Time, Dampkraft and not Creole shall be treated as the
applicable SpinCo Entity’s contractual counterparty with respect to the
contracts and mutual rights and obligations subject to the Dampkraft Assumption
and Novation. Without limitation, each SpinCo Entity:

 

  a. may enforce against Dampkraft its rights under the Transferable Creole
Policies or with respect to any Insured SpinCo Obligation to the same extent
such Person could, prior to the Dampkraft Assumption and Novation, enforce such
rights against Creole, and

 

  b. shall perform for the benefit of Dampkraft any obligation under the
Transferable Creole Policies or with respect to any Insured SpinCo Obligation to
the same extent such Person was obligated, prior to the Dampkraft Assumption and
Novation, to perform such obligations for the benefit of Creole, and

 

  c. releases Creole from its obligation to observe, pay, perform, satisfy,
fulfill or discharge any obligations under any Transferable Creole Policy or
with respect to any Insured SpinCo Obligation.

(iii) With respect to each Transferable Creole Policy that is subject to the
Dampkraft Assumption and Novation, the aggregate of rights, duties, and
obligations set forth in subsections (a)(i) and (a)(ii) above shall be treated
as the Transferred Dampkraft Policy relating to such Transferable Creole Policy.

(b) No Transfer or Novation of Insured RemainCo Obligations to SpinCo Entities.
Except to the extent that the Wholly Retained Creole Policies are determined to
cover Insured SpinCo Obligations notwithstanding the absence of any SpinCo
Entity as an Insured thereunder, the Wholly Retained Creole Policies are not
novated or otherwise affected by the Dampkraft Assumption and Novation. The
Transferable Creole Policies are novated to Dampkraft as set forth above only to
the extent that one or more SpinCo Entities is an insured thereunder. To the
extent that RemainCo Entities are insureds under the Transferable Creole
Policies, the Parties acknowledge that Creole and not Dampkraft shall continue
to observe, pay, perform, satisfy, fulfill and discharge any and all now
existing and hereafter arising duties, terms, provisions, covenants, obligations
and liabilities of the Insurer under the Transferable Creole Policies. The
Parties further acknowledge that Creole and not Dampkraft shall continue to
observe, pay, perform, satisfy, fulfill and discharge any and all now existing
and hereafter arising duties, terms, provisions, covenants, obligations and
liabilities of the Insurer with respect to the Insured RemainCo Obligations.

(c) No Effect on Aggregate Limits of Liability. For the avoidance of doubt, it
is understood and agreed that the aggregate liability of Creole and Dampkraft,
taken together, is not intended to be, and shall be deemed not to be, increased
by implementation of this Agreement. In particular, and without limitation, to
the extent that any Transferable Creole Policy contains an aggregate limit of
liability, that aggregate limit of liability shall, after the

 

- 5 -



--------------------------------------------------------------------------------

Assumption Time, apply as a single, joint aggregate limit of liability as
between (i) the resulting Transferred Dampkraft Policy and (ii) the portions of
the Transferable Creole Policy that are retained pursuant to Section 2(b) above.
Disputes as to priority of claims and/or allocation of the single, joint
aggregate limit of liability shall be resolved pursuant to Section 12 hereof.

(d) Transfer of Assets. In consideration of Dampkraft’s agreement to assume and
discharge Creole’s obligations under each Transferable Creole Policy, Creole
agrees to transfer to Dampkraft no later than 30 days after the Effective Date
all of the assets, liabilities, rights and obligations comprising the aggregate
value of the Loss Portfolio.

3. Amendments. Neither this Agreement nor any provision hereof may be amended,
changed, waived, discharged or terminated except by a written instrument signed
by each Party.

4. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns.
Neither this Agreement nor any right or obligation hereunder may be assigned or
conveyed by any Party without the prior written consent of the other Parties,
which consent shall not be unreasonably withheld.

5. No Waiver. The failure or refusal by any Party to exercise any rights granted
hereunder shall not constitute a waiver of such rights or preclude the
subsequent exercise thereof, and no oral communication shall be asserted as a
waiver of any such rights hereunder unless such communication shall be confirmed
in a writing plainly expressing an intent to waive such rights and signed by the
Party against whom such waiver is asserted.

6. Counterparts. This Agreement may be executed in any number of counterparts
each of which when so executed and delivered shall constitute an original, but
such counterparts together shall constitute one and the same agreement. The
exchange of copies of this Agreement and of signature pages by facsimile or
email transmission shall constitute effective execution and delivery of this
Agreement as to the Parties and may be used in lieu of the original Agreement
for all purposes. Signatures of the Parties and other Persons signatory hereto
transmitted by facsimile or email shall be deemed to be their original
signatures for all purposes.

7. No Third Party Beneficiary. This Agreement shall not be deemed to give any
right or remedy to any third party whatsoever unless otherwise specifically
granted hereunder.

8. Parties’ Representations. As of the Effective Date, each of the Parties
expressly represents on its own behalf: (a) it is an entity in good standing in
its jurisdiction of organization; (b) it has all requisite corporate power and
authority to enter into this Agreement, and to perform its obligations
hereunder; (c) the execution and delivery by it of this Agreement, and the
performance by it of its obligations under this Agreement, have been duly
authorized by all necessary corporate or other action; (d) this Agreement, when
duly executed and delivered by it, and subject to the due execution and delivery
hereof by the other Parties, will be a valid and binding obligation of it,
enforceable against it, its successors and permitted assigns, in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
general equity

 

- 6 -



--------------------------------------------------------------------------------

principles; (e) the execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby in accordance with the
respective terms and conditions hereof will not (i) violate any provision of its
Organizational Documents, (ii) violate any applicable order, judgment,
injunction, award or decree of any court, arbitrator or governmental or
regulatory body against it, or binding upon it, or any agreement with, or
condition imposed by, any governmental or regulatory body, foreign or domestic,
binding upon it as of the date hereof, or (iii) violate any agreement, contract,
obligation, promise or undertaking that is legally binding and to which it is a
party or by which it is bound; and (f) the signatory hereto on behalf of it is
duly authorized and legally empowered to enter into this Agreement on its
behalf.

9. Notices. Any and all notices, requests, approvals, authorizations, consents,
instructions, designations and other communications that are required or
permitted to be given pursuant to this Agreement shall be in writing and may be
given either by personal delivery, first class prepaid post (airmail if to
another country) or by a recognized overnight delivery service to the following
address, or to such other address and recipient as such Party may have notified
in accordance with the terms of this section as being its address or recipient
for notification for the purposes of this Agreement:

 

If to Dampkraft:    Dampkraft Insurance Company, c/o Babcock & Wilcox or any
SpinCo Entity:    Enterprises, Inc.    13024 Ballantyne Corporate Place, Suite
700    Charlotte, North Carolina 28277    Attention:    Senior Manager -
Insurance (with copy to General Counsel)    Telephone:    (704) 625.4888   
Facsimile:    (704) 625.4910    Electronic Mail:    rmrozelle@babcock.com If to
Creole:    Creole Insurance Company or any RemainCo Entity:          Creole
Insurance Company, c/o The Babcock & Wilcox Company, Inc.    11525 North
Community House Road    Suite 600    Charlotte, NC 28277    Attention:    Chief
Risk Officer       (with copy to General Counsel)    Telephone:    (980)
365.4181    Facsimile:    (980) 365-4020    Electronic Mail:   
tkfischer@bwxt.com

Any notice or communication to any Person shall be deemed to be received by that
Person:

 

  (A) upon personal delivery; or

 

  (B) upon receipt if sent by mail or overnight courier.

 

- 7 -



--------------------------------------------------------------------------------

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without regard to
those provisions concerning conflicts of laws that would result in the
application of the laws of any other jurisdiction.

11. Entire Agreement. THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT AMONG ALL
OF THE PARTIES WITH RESPECT TO THE TRANSFERS, ASSUMPTIONS, AND NOVATIONS
DESCRIBED HEREIN AND SUPERSEDES ALL OTHER PRIOR AGREEMENTS AND UNDERSTANDINGS,
BOTH WRITTEN AND ORAL, WITH RESPECT TO THE SUBJECT MATTER HEREOF. SOLELY FOR
INTERPRETATION PURPOSES, THE PARTIES ACKNOWLEDGE THAT THIS AGREEMENT IS INTENDED
TO BE READ TOGETHER WITH THE ALAA, AND THE PARTIES FURTHER ACKNOWLEDGE THE
CONTROLLING NATURE OF THE ALAA WITH RESPECT TO DISPUTE RESOLUTION, AS SET FORTH
IN THE FOLLOWING PARAGRAPH.

12. Dispute Resolution. Any and all disputes arising out of this Agreement shall
be resolved in accordance with the procedures set for in Section V of the Master
Separation Agreement. Issues as to whether a given obligation is an Insured
SpinCo Obligation or an Insured RemainCo Obligation shall be resolved as set
forth in the ALAA, which resolution shall be binding for all purposes of this
Agreement. Any such assertions may be made, to the extent appropriate, in
connection with the dispute resolution under the ALAA but may not be made as a
basis for challenging such resolution.

13. Severability. If any term or other provision of this Agreement or the
Exhibits attached hereto is determined by a nonappealable decision by a court,
administrative agency or arbitrator to be invalid, illegal or incapable of being
enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any Party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the court, administrative agency or arbitrator shall
interpret this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner to the end that transactions
contemplated hereby are fulfilled to the fullest extent possible. If any
sentence in this Agreement is so broad as to be unenforceable, the provision
shall be interpreted to be only so broad as is enforceable.

14. Rules of Construction. The definitions of terms used herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, (b) any reference herein to any law shall be
construed as referring to such law as amended, modified, codified or reenacted,
in whole or in part, and in effect from time to time, (c) any reference herein
to any Person shall be construed to include such Person’s

 

- 8 -



--------------------------------------------------------------------------------

successors and assigns (subject to the restrictions contained herein), (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) with respect to the determination of any time period, the
word “from” means “from and including” and the word “to” means “to and
including” and (f) any reference herein to Articles, Sections and Exhibits shall
be construed to refer to Articles and Sections of, and Exhibits to, this
Agreement. No provision of this Agreement shall be interpreted or construed
against any Person solely because such Person or its legal representative
drafted such provision.

[Remainder of Page Intentionally Left Blank]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties intending to be legally bound hereby have
executed this Agreement, by their duly authorized representatives.

 

THE BABCOCK & WILCOX COMPANY By:  

/s/ David S. Black

Name:   David S. Black Title:   Vice President & Chief Accounting Officer CREOLE
INSURANCE COMPANY By:  

/s/ David S. Black

Name:   David S. Black Title:   Vice President and Treasurer BABCOCK & WILCOX
ENTERPRISES, INC. By:  

/s/ Jenny L. Apker

Name:   Jenny L. Apker

Title:

  Senior Vice President and Chief Accounting Officer DAMPKRAFT INSURANCE COMPANY
By:  

/s/ Jenny L. Apker

Name:   Jenny L. Apker Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED FOR PURPOSES OF SECTION 2:

 

SPINCO ENTITIES: ADTEC AB By:  

/s/ Mohit Uberoi

Name:   Mohit Uberoi Title:   Authorized Signatory B&W PGG LUXEMBOURG CANADA
HOLDINGS SARL B&W PGG LUXEMBOURG FINANCE SARL B&W PGG LUXEMBOURG HOLDINGS SARL
BABCOCK & WILCOX MONTERREY FINANCE SARL By:  

/s/ David S. Black

Name:   David S. Black Title:   Type A Manager By:  

/s/ Andrej Grossman

Name:   Andrej Grossman Title:   Type B Manager



--------------------------------------------------------------------------------

AMERICON EQUIPMENT SERVICES, INC. AMERICON, INC. B&W DE PANAMA, INC. BABCOCK &
WILCOX CONSTRUCTION CO., INC. BABCOCK & WILCOX DE MONTERREY S.A. DE C.V. BABCOCK
& WILCOX EBENSBURG POWER, LLC BABCOCK & WILCOX EQUITY INVESTMENTS, LLC BABCOCK &
WILCOX INDIA HOLDINGS, INC. BABCOCK & WILCOX INTERNATIONAL INVESTMENTS CO., INC.
BABCOCK & WILCOX INTERNATIONAL SALES AND SERVICE CORPORATION BABCOCK & WILCOX
INTERNATIONAL, INC. BABCOCK & WILCOX POWER GENERATION GROUP CANADA CORP. BABCOCK
& WILCOX VOLUND A/S DELTA POWER SERVICES, LLC By:  

/s/ Jenny L. Apker

Name:   Jenny L. Apker Title:   Treasurer



--------------------------------------------------------------------------------

DIAMOND OPERATING CO., INC. DIAMOND POWER AUSTRALIA HOLDINGS, INC. DIAMOND POWER
CHINA HOLDINGS, INC. DIAMOND POWER EQUITY INVESTMENTS, INC. DIAMOND POWER
INTERNATIONAL, INC. DPS ANSON, LLC DPS BERLIN, LLC DPS CADILLAC, LLC DPS
FLORIDA, LLC DPS GREGORY, LLC DPS MECKLENBURG, LLC DPS PIEDMONT, LLC EBENSBURG
ENERGY, LLC MEGTEC ACQUISITION, LLC MEGTEC ENERGY & ENVIRONMENTAL LLC BABCOCK &
WILCOX MEGTEC HOLDINGS, INC. MEGTEC INDIA HOLDINGS, LLC MEGTEC SYSTEMS
AUSTRALIA, INC. MEGTEC SYSTEMS, INC. By:  

/s/ Jenny L. Apker

Name:   Jenny L. Apker Title:   Treasurer



--------------------------------------------------------------------------------

MEGTEC TURBOSONIC TECHNOLOGIES, INC. MTS ASIA, INC. O&M HOLDING COMPANY PALM
BEACH RESOURCE RECOVERY CORPORATION POWER SYSTEMS OPERATIONS, INC. REVLOC
RECLAMATION SERVICE, INC. SERVICIOS DE FABRICACION DE VALLE SOLEADO, S.A. DE
C.V. SERVICIOS PROFESIONALES DE VALLE SOLEADO, S.A. DE C.V. SOFCO – EFS HOLDINGS
LLC By:  

/s/ Jenny L. Apker

Name:   Jenny L. Apker Title:   Treasurer BABCOCK & WILCOX GLOBAL SALES &
SERVICES – CHILE SPA By:  

/s/ Mark S. Low

Name:   Mark S. Low Title:   Director BABCOCK & WILCOX GLOBAL SALES & SERVICES
SARL By:  

/s/ David S. Black

Name:   David S. Black Title:   Type A Manager By:  

/s/ Mark S. Low

Name:   Mark S. Low Title:   Type B Manager



--------------------------------------------------------------------------------

BABCOCK & WILCOX HOLDINGS, INC. By:  

/s/ Jenny L. Apker

Name:   Jenny L. Apker Title:   Senior Vice President and Chief Financial
Officer BABCOCK & WILCOX POWER GENERATION GROUP, INC. BABCOCK & WILCOX
TECHNOLOGY, LLC DAMPKRAFT INSURANCE COMPANY By:  

/s/ Jenny L. Apker

Name:   Jenny L. Apker Title:   Vice President and Treasurer DIAMOND POWER
CENTRAL & EASTERN EUROPE S.R.O. By:  

/s/ Juha K. Mustonen

Name:   Juha K. Mustonen Title:   Managing Director By:  

/s/ Maurice J. Barr

Name:   Maurice J. Barr Title:   Supervisory Director DIAMOND POWER DO BRASIL
LIMITADA By:  

/s/ Danyelle Bispo Rocha de Oliveira

Name:   Danyelle Bispo Rocha de Oliveira Title:   Manager



--------------------------------------------------------------------------------

DIAMOND POWER FINLAND OY By:  

/s/ Maurice J. Barr

Name:   Maurice J. Barr Title:   Chairman and Ordinary Member DIAMOND POWER
GERMANY GMBH By:  

/s/ Thomas E. Moskal

Name:   Thomas E. Moskal Title:   Member DIAMOND POWER MACHINE (HUBEI) CO., INC.
By:  

/s/ John Ford

Name:   John Ford Title:   General Manager DIAMOND POWER SERVICES S.E.A. LTD.
DIAMOND POWER SPECIALTY (PROPRIETARY) LIMITED DIAMOND POWER SPECIALTY LIMITED
DIAMOND POWER SWEDEN AB By:  

/s/ Maurice J. Barr

Name:   Maurice J. Barr Title:   Director



--------------------------------------------------------------------------------

EBENSBURG INVESTORS LIMITED PARTNERSHIP EBENSBURG POWER COMPANY By:   BABCOCK &
WILCOX   EBENSBURG POWER, LLC,   General Partner By:  

/s/ Jenny L. Apker

Name:   Jenny L. Apker Title:   Treasurer GOTAVERKEN EMISSION TECHNOLOGY AB By:
 

/s/ Mohit Uberoi

Name:   Mohit Uberoi Title:   Authorized Signatory GOTAVERKEN MILIJO AB By:  

/s/ John Veje Oleson

Name:   John Veje Oleson Title:   Chairman and Director LOIBL ALLEN-SHERMAN HOFF
GMBH By:  

/s/ Thomas E. Moskal

Name:   Thomas E. Moskal Title:   Managing Director



--------------------------------------------------------------------------------

MEGTEC EUROPE COOPERATIEF U.A. MEGTEC IEPG BV MEGTEC PPG BV By:  

/s/ Mohit Uberoi

Name:   Mohit Uberoi Title:   Managing Director A By:   TMF NETHERLANDS B.V.  
By:  

/s/ Bas Pijnenburg and Stephan de Jonge

  Name:  

Bas Pijnenburg and Stephan de Jonge

  Title:   Managing Director B MEGTEC SYSTEMS INDIA PRIVATE LTD. By:  

/s/ Mohit Uberoi

Name:   Mohit Uberoi Title:   Managing Director, Chief Executive Officer and
President MEGTEC SYSTEMS LIMITED By:  

/s/ Greg Linn

Name:   Greg Linn Title:   Company Secretary MEGTEC SYSTEMS S.A.S. By:  

/s/ Mohit Uberoi

Name:   Mohit Uberoi Title:   President



--------------------------------------------------------------------------------

MEGTEC SYSTEMS AB MEGTEC SYSTEMS AMAL AB MEGTEC THERMAL ENERGY & ENVIRONMENTAL
TECHNOLOGY (SHANGHAI), LTD. MEGTEC SYSTEMS (SHANGHAI), LTD. MEGTEC TURBOSONIC
INC. By:  

/s/ Greg Linn

Name:   Greg Linn Title:   Director MEGTEC ENVIRONMENTAL LIMITED By:  

/s/ Greg Linn

Name:   Greg Linn Title:   Company Secretary MTS ENVIRONMENTAL GMBH By:  

/s/ Harald Bauer

Name:   Harald Bauer Title:   Managing Director P.T. BABCOCK & WILCOX ASIA By:  

/s/ J. Randall Data

Name:   J. Randall Data Title:   President/Director



--------------------------------------------------------------------------------

EXHIBIT I – SPINCO ENTITIES

See Schedule 1.1(d) and Schedule 1.1(l) attached hereto. No SpinCo Entity listed
on Schedule 1.1(d) shall be deemed to be an “Insured”, a “Named Insured” or
otherwise be deemed to be insured under any Existing Policy solely by virtue of
being listed on such Schedule 1.1(d).



--------------------------------------------------------------------------------

Schedule 1.1(d)

Designated SpinCo Entities

 

Reference ID

  

Name

333    Ahahsain Hudson Heat Transfer Co. Ltd 398    Advanced Refractory
Technologies, Inc.    A.M. Lockett & Co., Limited    Amcermet Corporation 732   
Applied Synergistics, Inc. 924    ASEA Babcock 235    Ash Acquisition Company
326    B & W Clarion, Inc. 574    B&W Ebensburg Pa., Inc. 383    B&W Fort Worth
Power, Inc. 922    B&W Mexicana, S.A. de C.V. 9991    B&W North Branch G.P.,
Inc. 9990    B&W North Branch L.P., Inc. 586    B&W Saba, Inc. 591    B&W
Service Company    B&W Tubular Products Limited 212    Babcock & Wilcox Asia
Investment Co., Inc. 115    Babcock & Wilcox Asia Limited 533    Babcock &
Wilcox Canada Leasing Ltd. 1570    Babcock & Wilcox China Holdings, Inc. 215   
Babcock & Wilcox China Investment Co., Inc. 1571    Babcock & Wilcox Denmark
Holdings, LLC 594    Babcock & Wilcox do Brasil Limitada 528    Babcock & Wilcox
do Brasil Participacoes Limitada 206    Babcock & Wilcox Egypt SAE 169   
Babcock & Wilcox Fibras Ceramicas Limitada 557    Babcock & Wilcox Foreign Sales
Corporation 175    Babcock & Wilcox Gama Kazan Teknolojisi A.S. 552    Babcock &
Wilcox General Contracting Company 395    Babcock & Wilcox HRSG Company   
Babcock & Wilcox Industries, Ltd. 2045    Babcock & Wilcox International
Construction Co., Inc. 305    Babcock & Wilcox Jonesboro Power, Inc.    Babcock
& Wilcox Refractories limited 323    Babcock & Wilcox Salt City Power, Inc. 322
   Babcock & Wilcox Tracy Power, Inc. 314    Babcock & Wilcox Victorville Power,
Inc: 727    Babcock & Wilcox Volund France SAS



--------------------------------------------------------------------------------

Reference ID

  

Name

315    Babcock PFBC, Inc. 559    Babcock Southwest Construction Corporation 936
   Babcock-Ultrapower Jonesboro 937    Babcock-Ultrapower West Enfield 951   
Bailey Beijing Controls Co., Ltd. 516    Bailey Controls Australia Pty. Limited
517    Bailey Controls International Sales & Services Company, Inc. 954   
Bailey Controls Jordan for Process Controls Services, ltd. 563    Bailey
Controls Sales & Service (Australia) Pty. Limited 564    Bailey Controls Sales &
Services Canada Inc. 561    Bailey do Brasil lnstrumentos Industrials Limitada
114    Bailey International, Inc. 923    Bailey Japan Company Limited 542   
Bailey Meter and Controls Company    Bailey Meter Company 562    Bailey Meter
Co. (Japan) Ltd.    Bailey Meter Company Limited    Bailey Meter GmbH    C.C.
Moore & Company Engineers 329    Clarion Energy, Inc. 328    Clarion Power
Company    Control Components France 514    Control Components Italy S.R.L.   
Control Components, Inc. (California)    Control Components, Inc. (Delaware) 948
   Control Components Japan 545    Detroit Broach & Machine Corporation 551   
Diamond Blower Company Limited    Diamond Canapower Ltd. 518    Diamond Power
lmportacao e Exportacao Ltda. 144    Diamond Power Korea Inc. 526    Diamond
Power Specialty (Japan) Ltd. 558    Diamond Power Specialty (Proprietary)
Limited 546    Diamond Power Specialty Corporation (Delaware)    Diamond Power
Speciality Corporation (Ohio) 529    Diamond Power Specialty GmbH 1990    DPS
Berkeley, LLC 1996    DPS Lowell Cogen, LLC 1991    DPS Michigan, LLC 1994   
DPS Mojave, LLC 1998    DPS Sabine, LLC 332    Ebensburg Energy, Inc. 397   
Ejendomsaktieselskabet Falkevej2



--------------------------------------------------------------------------------

Reference ID

  

Name

968    EPC Business Trust 919    Especialidades Termomecanicas, S.A. de C.V. 550
   Ferry-Diamond Engineering Company Limited 928    Fibras Ceramicas C.A. 509   
Fibras Ceramicas, Inc. 547    Globe Steel Tubes Corporation    Greer Land Co.   
Holmes Insulations Limited 2001    Ivey-Cooper Services, L.L.C. 941    lsolite
Babcock Refractories Company, Ltd. 927    lsolite Eastern Union Refractories
Co., Ltd. 920    KBW Gasification Systems, Inc. 512    LT Produkter i Skutskar
AB 938    Maine Power Services 345    McDermott Heat Transfer Company 344   
McDermott Productos Industriales de Mexico, S.A. de C.V. 946    Medidores
Bailey, S.A. de C.V. 942    Morganite Ceramic Fibres Limited 943    Morganite
Ceramic Fibres Pty. Limited 944    Morganite Ceramic Fibres S. A. 544   
National Ecology (Alabama) Incorporated 575    National Ecology (Utah)
Incorporated 540    National Ecology Company 976    Nooter/Eriksen - Babcock &
Wilcox, L.L.C. 933    North American CWF Partnership 9989    North Branch Power
Company L.P. 971    North County Operations Associates 501    North County
Recycling, Inc. 1153    P. T. Heat Exchangers Indonesia 934    Palm Beach Energy
Associates    Piedmont Tool Machine Company 581    Power Systems Sunnyside
Operations GP, Inc. 583    Power Systems Sunnyside Operations LP, Inc. 508   
Productos de Caolin, Inc. 577    PSO Caribbean, Inc. 932    South Point CWF 556
   Sunland Construction Co., Inc. 988    Sunnyside Cogeneration Associates 582
   Sunnyside II, Inc. 992    Sunnyside II, L.P 303    Sunnyside Ill, Inc. 993   
Sunnyside Operations Associates L.P. 571    Termobloc Industria E Comercio Ltda.



--------------------------------------------------------------------------------

Reference ID

  

Name

953    Thermax Babcock & Wilcox Limited 502    TLT - Babcock, Inc. 1152    W.E.
Smith Hudson Pty. Ltd.



--------------------------------------------------------------------------------

Schedule 1.1(l)

SpinCo Subsidiaries

 

Reference ID

  

Name

  

Jurisdiction

  

Formation

   Adtec AB       553    Americon Equipment Services, Inc.    Delaware   
12/3/1985 554    Americon, Inc.    Delaware    3/29/1985 127    B&W de Panama,
Inc.    Panama    3/5/1986 2075    B&W PGG Luxembourg Canada Holdings SARL   
Luxembourg    11/21/2013 2054    B&W PGG Luxembourg Finance SARL    Luxembourg
   11/15/2011 2053    B&W PGG Luxembourg Holdings SARL    Luxembourg   
11/15/2011 555    Babcock & Wilcox Construction Co., Inc.    Delaware   
3/29/1985 2107    Babcock & Wilcox Monterrey Finance SARL    Luxembourg   
12/5/2014 2011    Babcock & Wilcox de Monterrey S.A. de C.V.    Mexico   
9/16/2009 327    Babcock & Wilcox Ebensburg Power, LLC    Delaware    12/2/1986
302    Babcock & Wilcox Equity Investments, LLC    Delaware    12/10/1984 2080
   Babcock & Wilcox Global Sales & Services - Chile SpA    Chile    5/19/2014
2081    Babcock & Wilcox Global Sales & Services SARL    Luxembourg    3/19/2014
2114    Babcock & Wilcox Holdings, Inc.    Delaware    4/20/2015 2028    Babcock
& Wilcox India Holdings, Inc.    Delaware    3/4/2010 598    Babcock & Wilcox
India Private Limited    India    2/3/1999 126    Babcock & Wilcox International
Investments Co., Inc.    Panama    10/23/1985 530    Babcock & Wilcox
International Sales and Service Corporation    Delaware    9/27/1973 541   
Babcock & Wilcox International, Inc.    Delaware    5/20/1981 2072    Babcock &
Wilcox Power Generation Group Canada Corp.    Nova Scotia    11/27/2013 500   
Babcock & Wilcox Power Generation Group, Inc.    Delaware    12/16/1977 595   
Babcock & Wilcox Technology, Inc.    Delaware    3/6/1997 599    Babcock &
Wilcox Volund A/S    Denmark    11/22/1999 2113    Dampkraft Insurance Company
   South Carolina    4/14/2015 1988    Delta Power Services, LLC    Delaware   
3/1/2001 766    Diamond Operating Co., Inc.    Delaware    3/1/2002 1572   
Diamond Power Australia Holdings, Inc.    Delaware    9/3/2002 1984    Diamond
Power Central & Eastern Europe s.r.o.    Czech Republic    3/25/2008 1573   
Diamond Power China Holdings, Inc.    Delaware    9/3/2002 521    Diamond Power
do Brasil Limitada    Brazil    2/13/1998 1574    Diamond Power Equity
Investments, Inc.    Delaware    9/3/2002



--------------------------------------------------------------------------------

Reference ID

  

Name

  

Jurisdiction

  

Formation

525    Diamond Power Finland OY    Finland    3/14/1985 504    Diamond Power
Germany GmbH    Germany    10/30/2001 597    Diamond Power International, Inc.
   Delaware    3/6/1997 949    Diamond Power Machine (Hubei) Co., Inc.    China
   4/20/2004 1908    Diamond Power Services S.E.A. Ltd.    Thailand    2/22/2000
522    Diamond Power Specialty (Proprietary) Limited    Republic of South Africa
   4/29/1998 523    Diamond Power Specialty Limited    United Kingdom   
3/5/1913 524    Diamond Power Sweden AB    Sweden    3/2/1965 2079    DPS Anson,
LLC    Delaware    1/15/2014 2044    DPS Berlin, LLC    Delaware    2/24/2011
1997    DPS Cadillac, LLC    Delaware    2/17/2006 1995    DPS Florida, LLC   
Delaware    10/25/2005 1993    DPS Gregory, LLC    Delaware    11/10/2004 1992
   DPS Mecklenburg, LLC    Delaware    9/27/2004 9999    DPS Piedmont, LLC   
Delaware    6/29/2010 2082    Ebensburg Energy, LLC    Delaware    3/27/2014 967
   Ebensburg Investors Limited Partnership    Pennsylvania    3/26/1992 331   
Ebensburg Power Company    Pennsylvania    12/9/1986    Gotaverken Emission
Techology AB       2027    Gotaverken Milijo AB    Sweden    12/3/2003 2055   
Loibl Allen-Sherman Hoff GmbH    Germany    12/16/1993 2104    MEGTEC
Acquisition, LLC    Delaware    8/8/2008 2097    MEGTEC Energy & Environmental
LLC    Delaware    4/22/2008 2092    MEGTEC Environmental Limited    United
Kingdom    12/12/2003 2100    MEGTEC Europe Cooperatief U.A.    Netherlands   
8/20/2008 2083    MEGTEC Holdings, Inc.    Delaware    8/8/2008 2089    MEGTEC
IEPG BV    Netherlands    2103    MEGTEC India Holdings, LLC    Delaware   
4/22/2008 2101    MEGTEC PPG BV    Netherlands    9/17/2008 2091    MEGTEC
Systems AB    Sweden    8/8/1970 2095    MEGTEC Systems Amal AB    Sweden   
7/17/2001 2098    MEGTEC Systems Australia, Inc.    Delaware    1/12/1999 2087
   MEGTEC Systems India Private Ltd.    India    12/19/2005 2094    MEGTEC
Systems Limited    United Kingdom    9/17/2008 2093    MEGTEC Systems S.A.S.   
France    11/23/1974 2086    MEGTEC Systems Shanghai Ltd.    China    2096   
MEGTEC Systems, Inc.    Delaware    7/7/1997 2085    MEGTEC Thermal Energy &
Environmental Technology (Shanghai), LTD.    China   



--------------------------------------------------------------------------------

Reference ID

  

Name

  

Jurisdiction

  

Formation

2088    MEGTEC TurboSonic Inc.    Ontario    7/1/2000 2099    MEGTEC TurboSonic
Technologies, Inc.    Delaware    4/14/1961 2101    MTS Asia, Inc.    Delaware
   6/17/2001 2090    MTS Environmental GmbH    Germany    2/27/2008 1989    O&M
Holding Company    Delaware    6/26/2008 707    P.T. Babcock & Wilcox Asia   
Indonesia    8/24/2000 534    Palm Beach Resource Recovery Corporation   
Florida    10/26/1984 560    Power Systems Operations, Inc.    Delaware   
10/22/1985 568    Revloc Reclamation Service, Inc.    Delaware    7/2/1990 2013
   Servicios de Fabricacion de Valle Soleado, S.A. de C.V.    Mexico   
7/31/2009 2012    Servicios Profesionales de Valle Soleado, S.A. de C.V.   
Mexico    7/31/2009 767    SOFCo - EFS Holdings LLC    Delaware    2/22/2002



--------------------------------------------------------------------------------

EXHIBIT II – REMAINCO ENTITIES

See Schedule 1.1(b) and Schedule 1.1(e) attached hereto. No RemainCo Entity
listed on Schedule 1.1(b) shall be deemed to be an “Insured”, a “Named Insured”
or otherwise be deemed to be insured under any Existing Policy solely by virtue
of being listed on such Schedule 1.1(b).



--------------------------------------------------------------------------------

Schedule 1.1(b)

Designated RemainCo Entities

 

Reference ID

  

Name

2037    American Centrifuge Manufacturing, LLC 460    B&W Energy Investments,
Inc. 950    B&W Fuel Company 535    B&W Fuel, Inc. 537    B&W Nuclear Service
Company 960    B&W Nuclear Service Company 536    B&W Nuclear, Inc. 381    B&W
Special Projects, Inc. 569    B&W Triso Corporation 573    B&W/OHM Weldon
Spring, Inc. 565    Babcock & Wilcox Government Services Company 1999    Babcock
& Wilcox Michoud Operations, LLC 2010    Babcock & Wilcox Modular Nuclear
Energy, LLC 2007    Babcock & Wilcox Nevada, LLC 2018    Babcock & Wilcox
Nuclear Services (U.K.) Limited 945    Babcock-Brown Boveri Reaktor GmbH 2000   
BCE Parts Ltd.    Burlington Niche Services Ltd. 0589    BWXT Hanford Company
0382    BWXT of Idaho, Inc. 0592    BWXT of Ohio, Inc. 590    BWXT Protec, Inc.
1973    C3 Nuclear Limited 0975    Columbia Basin Ventures, LLC 321    Conam
Nuclear, Inc. 1914    CTR Solutions, LLC 0930    DM Petroleum Operations Company
961    Enserch Environmental Management Company, Inc. 461    International
Disarmament Corporation 2030    Isotek Systems, LLC    Nuclear Materials and
Equipment Corporation 2057    Nuclear Production Partners, LLC 958    Olin
Pantex Inc. 0973    Rocky Flats Technical Associates, Inc. 1980    Savannah
River Alliance LLC 2008    Savannah River Tactical Services LLC 570    Triso
2040    Tubesolve Ltd.



--------------------------------------------------------------------------------

Schedule 1.1(e)

RemainCo Subsidiaries

 

Reference ID

  

Name

  

Jurisdiction

  

Formation

2058    B&W NE Luxembourg SARL    Luxembourg    6/7/2012 2046    B&W Nuclear
Maintenance Services, Inc.    Delaware    3/23/2011 532    Babcock & Wilcox
Canada Ltd.    Ontario    6/5/1922 2049    Babcock & Wilcox Commercial Power,
Inc.    Delaware    6/15/2011 2014    Babcock & Wilcox Conversion Services, LLC
   Delaware    7/14/2009 2002    Babcock & Wilcox Intech, Inc.    Tennessee   
7/29/1994 2048    Babcock & Wilcox International Technical Services, Inc.   
Delaware    6/1/2011 380    Babcock & Wilcox Investment Company    Delaware   
7/12/1990 2042    Babcock & Wilcox Modular Reactors LLC    Delaware   
12/21/2010 2056    Babcock & Wilcox mPower, Inc.    Delaware    1/11/2012 2071
   Babcock & Wilcox NOG Technologies, Inc.    Delaware    6/12/2013 2059   
Babcock & Wilcox Nuclear Energy Europe SAS    France    7/5/2012 1967    Babcock
& Wilcox Nuclear Energy, Inc.    Delaware    5/23/2007 1974    Babcock & Wilcox
Nuclear Operations Group, Inc.    Delaware    11/20/2007 1961    Babcock &
Wilcox Technical Services (U.K.) Limited    United Kingdom    12/19/2006 1970   
Babcock & Wilcox Technical Services Clinch River, LLC    Delaware    5/16/2007
572    Babcock & Wilcox Technical Services Group, Inc.    Delaware    12/11/1991
587    Babcock & Wilcox Technical Services Savannah River Company    Delaware   
9/1/1995 596    Babcock & Wilcox Government and Nuclear Operations, Inc.   
Delaware    3/19/1997 2035    BWSR, LLC    Delaware    5/19/2010 3088    BWXT
Canada Holdings Corp.    Nova Scotia    5/12/2015 580    BWXT Federal Services,
Inc.    Delaware    10/13/1994 3087    BWXT Foreign Holdings, LLC    Delaware   
4/20/2015 1576    BWXT Washington, Inc.    Delaware    9/29/2004 710    BWXT Y –
12, LLC    Delaware    4/20/2000 189    Creole Insurance Company, Ltd.    South
Carolina    6/7/1973 2062    Generation mPower Canada Ltd    Saskatchewan   
10/17/2012 2043    Generation mPower LLC    Delaware    12/16/2010 2009    Idaho
Treatment Group, LLC    Delaware    12/22/2008 2003    Intech International,
Inc.    Ontario    12/17/1997 2110    Kansas City Advanced Manufacturing, LLC   
Delaware    1/27/2015 1968    Marine Mechanical Corporation    Delaware   
2/3/1994



--------------------------------------------------------------------------------

Reference ID

  

Name

  

Jurisdiction

  

Formation

2005    NFS Holdings, Inc.    Delaware    9/25/2007 2004    NOG-Erwin Holdings,
Inc.    Delaware    7/30/2008 2006    Nuclear Fuel Services, Inc.    Delaware   
9/25/2007 2029    The Babcock & Wilcox Company    Delaware    3/8/2010